Citation Nr: 1539312	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-37 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for Meniere's syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to March 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for vertigo and Meniere's syndrome.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in April 2013.  A transcript is of record.  The Board remanded the claims in June 2014 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

In June 2014, the Board also reopened a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) as a result of military sexual trauma (MST), and remanded it for additional development.  Service connection was subsequently granted for unspecified anxiety disorder in a June 2015 rating decision.  Given the foregoing, that issue is no longer before the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board remanded these claims in June 2014 for several reasons, in pertinent part to obtain the Veteran's complete treatment records from the Fort Hood facilities Darnell Army Hospital and Thomas Moore Clinic.  For reasons that are unclear, the request from the RO for records from these facilities stipulated dates within the Veteran's period of active duty service, not post-service/current treatment records.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Although the Board acknowledges that records from Darnell Army Hospital dated after the Veteran's discharge from active duty service through the early 2000s are of record, these records clearly do not comprise the Veteran's complete record, especially in light of a July 2015 statement she submitted in which she reports more contemporaneous treatment.  The RO's failure to adhere to the Board's June 2014 remand instruction must be rectified on remand.  

As the claims are being remanded for the foregoing reasons, updated VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Central Texas Veterans Health Care System, Olin E. Teague Veterans Medical Center, dated since June 2014.  

2.  Request the Veteran's complete records from Darnell Army Hospital and the Thomas Moore Clinic at Fort Hood dated from March 1985 to the present.  See 38 C.F.R. § 3.159(c)(2).  

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




